 



Exhibit 10.1
Execution Copy
AMENDED AND RESTATED GUARANTY AGREEMENT
     THIS AMENDED AND RESTATED GUARANTY AGREEMENT, dated as of January 17, 2008
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Guaranty Agreement”), is made among THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA (“Prudential”), TCTM, L.P., a Delaware limited
partnership (“TCTM”), TEPPCO MIDSTREAM COMPANIES, LLC, a Texas limited liability
company (“TMC”), TEPPCO PARTNERS, L.P., a Delaware limited partnership
(“Parent”), TE PRODUCTS PIPELINE COMPANY, LLC, a Texas limited liability company
(“TEPPCO”, and together with TCTM, TMC and Parent, individually and
collectively, jointly and severally, the “TEPPCO Guarantors”) and MARATHON OIL
CORPORATION, a Delaware corporation (“Marathon” and together with the TEPPCO
Guarantors, each, a “Guarantor” and collectively, the “Guarantors”).
     WHEREAS, Centennial Pipeline LLC, a Delaware limited liability company (the
“Company”) and Prudential entered into a Master Shelf Agreement dated as of
May 4, 2001, as amended by Letter Amendment No. 1 and Limited Waiver to Master
Shelf Agreement dated as of May 21, 2007 (as so amended, and as the same may be
further amended, supplemented or otherwise modified from time to time, the
“Shelf Agreement”), pursuant to which the Company issued and sold to Prudential
the Company’s senior fixed rate term notes, in the aggregate principal amount of
$140,000,000 (the “Notes”).
     WHEREAS, In connection with the Shelf Agreement, Panhandle Eastern Pipe
Line Company (“PEPL”), TEPPCO and Marathon Petroleum Company LLC, a Delaware
limited liability company formerly known as Marathon Ashland Petroleum LLC
(“MAP”), entered into a Guaranty Agreement dated as of May 4, 2001, as amended
by (i) Assignment, Assumption and Amendment No. 1 to Guaranty Agreement dated as
of February 14, 2003 (“Amendment No. 1”) and (ii) Assignment, Assumption and
Amendment No. 2 to Guaranty Agreement dated as of May 21, 2007 (“Amendment
No. 2”; such Guaranty Agreement, as so amended by Amendment No. 1 and Amendment
No. 2, the “Original Sponsor Guaranty”).
     WHEREAS, Pursuant to Amendment No. 1, PEPL assigned to each of TEPPCO and
MAP, and TEPPCO and MAP each assumed, 50% of the duties and obligations of PEPL
under the Original Sponsor Guaranty.
     WHEREAS, Pursuant to Amendment No. 2, MAP assigned all of its rights and
obligations under the Original Sponsor Guaranty to Marathon, and Marathon
assumed all of MAP’s rights and obligations under the Original Sponsor Guaranty.
     WHEREAS, TEPPCO and Marathon have requested that Prudential agree to amend
and restate the Original Guaranty Agreement in order to allow TCTM, TMC and
Parent to become guarantors of the Guaranteed Obligations (as defined herein)
and in order to make certain other

 



--------------------------------------------------------------------------------



 



amendments as more particularly described herein and, subject to the terms and
conditions set forth herein, Prudential is willing to agree to such amendment
and restatement.
     NOW THEREFORE, in consideration of the foregoing, each of the Guarantors
and Prudential agrees that the original Sponsor Guaranty is hereby amended and
restated in its entirety, for the benefit of each of the Purchasers (as defined
in the Shelf Agreement), as follows:

  1.   DEFINED TERMS; ACCOUNTING MATTERS.

     (a) Defined Terms. All capitalized terms used herein, unless specifically
otherwise defined, shall have the meanings ascribed to them in the Shelf
Agreement. In addition, the terms defined in the introductory paragraph and
recitals of this Guaranty Agreement shall have the respective meanings specified
therein, and the following terms shall have the meanings specified with respect
thereto below:
     “Acceptable Bank” shall mean a commercial bank organized under the laws of
the United States or any state thereof having capital surplus and undivided
profits aggregating at least $250,000,000 and having a senior unsecured
long-term debt rating of A- or better from S&P and A3 or better from Moody’s.
     “Acceptable Credit Support” shall mean any of the following, in each case
upon terms and conditions, and pursuant to documentation in form and substance,
reasonably satisfactory to the Required Holder(s):

  (i)   cash or Cash Equivalents, in an amount equal to such Guarantor’s Pro
Rata Portion of the Maximum Credit Support Amount on the date Acceptable Credit
Support is to be provided pursuant to the terms of this Guaranty Agreement,
deposited in an account with an Acceptable Bank, which account, the cash or Cash
Equivalents deposited therein, all interest or other earnings thereon and all
other proceeds thereof are subject to a first priority perfected security
interest in favor of the holders of Notes;     (ii)   an Acceptable Letter of
Credit, in a face amount equal to such Guarantor’s Pro Rata Portion of the
Maximum Credit Support Amount on the date Acceptable Credit Support is to be
provided pursuant to the terms of this Guaranty Agreement;     (iii)   a
guaranty of such Guarantor’s Pro Rata Portion of the Guaranteed Obligations,
substantially in the form of this Guaranty Agreement and provided by an
Affiliate of such Guarantor that (a) directly or indirectly owns a majority of
the issued and outstanding Capital Securities of such Guarantor and (b) has a
senior unsecured long-term debt rating of BBB- or better from S&P and Baa3 or
better from Moody’s;

2



--------------------------------------------------------------------------------



 



  (iv)   a guaranty of such Guarantor’s Pro Rata Portion of the Guaranteed
Obligations, substantially in the form of this Guaranty Agreement and provided
by an Affiliate of such Guarantor that (a) directly or indirectly owns a
majority of the issued and outstanding Capital Securities of such Guarantor and
(b) that does not have a senior unsecured long-term debt rating of BBB- or
better from S&P and Baa3 or better from Moody’s, but with credit acceptable to
the Required Holder(s), as determined by the Required Holder(s) in their sole
discretion; or     (v)   (a) at the sole option of the TEPPCO Guarantors, a
guaranty by the TEPPCO Guarantors of the Marathon Pro Rata Portion of the
Guaranteed Obligations, provided, that, on such date Parent has a senior
unsecured long-term debt rating of BBB- or better from S&P and Baa3 or better
from Moody’s or (b) at the sole option of Marathon, a guaranty by Marathon of
the TEPPCO Pro Rata Portion of the Guaranteed Obligations, substantially in the
form of this Guaranty Agreement, provided, that, as of such date Marathon has a
senior unsecured long-term debt rating of BBB- or better from S&P and Baa3 or
better from Moody’s.

     “Acceptable Letter of Credit” shall mean an irrevocable standby letter of
credit substantially in the form of Exhibit A attached hereto, issued by an
Acceptable Bank and drawable in New York, New York or Dallas, Texas.
     “Authorized Officer” shall mean, with respect to any Guarantor, such
Guarantor’s president, its chief financial officer, its treasurer, any of its
vice presidents or any other officer designated by such Guarantor from time to
time.
     “Cash Equivalents” shall mean (i) direct obligations of, or obligations the
timely payment of principal and interest of which are fully and unconditionally
guaranteed by, the United States of America, in any case maturing within one
year after the acquisition thereof, (ii) shares of money market mutual funds
that are classified as current assets in accordance with GAAP and that invest
solely in investments of the type described in the foregoing clause (i), the
shares of which mutual funds are rated AAA by S&P, and which mutual funds are
managed by Persons having capital and surplus in excess of $250,000,000, and
(iii) certificates of deposit, banker’s acceptances and time deposits maturing
within one year from the date of acquisitions thereof issued by a commercial
bank or trust company organized under the laws of the United States or any state
thereof having capital surplus and undivided profits aggregating at least
$250,000,000 and being rated “A-” or better by S&P or “A3” or better by Moody’s.
     “Covenant Default” shall mean, with respect to any Guarantor, that either
(i) such Guarantor fails to perform or observe any term, covenant or agreement
contained in Section 10(b) of this Guaranty Agreement or (ii) such

3



--------------------------------------------------------------------------------



 



Guarantor fails to perform or observe any agreement or covenant contained in
Section 10(a) of this Guaranty Agreement, and, in the case of this clause (ii),
such failure shall not be remedied within 30 days after any Responsible Officer
of such Guarantor obtains actual knowledge thereof.
     “Credit Fee” shall have the meaning specified in Section 12(b)(i) of this
Guaranty Agreement.
     “Credit Fee Termination Date” shall have the meaning specified in
Section 12(b)(iii) of this Guaranty Agreement.
     “Effective Date” shall have the meaning specified in Section 25 of this
Guaranty Agreement.
     “Guaranteed Obligations” shall have the meaning specified in Section 2 of
this Guaranty Agreement.
     “Majority Holder(s)” shall mean, at any time, the holder or holders of at
least 51% of the aggregate principal amount of the Notes outstanding at such
time, excluding all Notes held by the Company or any Affiliate of the Company.
     “Marathon Pro Rata Portion” shall mean, as to Marathon, 50%.
     “Material Adverse Effect” shall mean, with respect to any Guarantor, (i) a
material adverse effect on the business, assets, operations, or financial
condition of such Guarantor and its Subsidiaries, taken as a whole,
(ii) material impairment of such Guarantor’s ability to perform any of its
respective obligations under this Guaranty Agreement or (iii) material
impairment of the validity or enforceability of the rights of the holders of any
of the Notes under this Guaranty Agreement.
     “Maximum Credit Support Amount” shall mean, as of any date of determination
thereof, an amount equal to the sum of (i) the aggregate principal amount of
Term Notes then outstanding, plus (ii) the aggregate principal amount of
Accepted Notes (as defined in the Shelf Agreement) which have not yet been
purchased and sold pursuant to the Shelf Agreement prior to such date, plus
(iii) the Available Facility Amount (as defined in the Shelf Agreement) as of
such date, plus (iv) an amount equal to the amount of interest, calculated at
the highest rate of interest applicable to any Notes then outstanding, that
would accrue and be payable for any six-month period on Notes with an aggregate
principal balance equal to the sum of the amounts set forth in clauses (i),
(ii) and (iii).
     “Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.
     “Pro Rata Portion” shall mean, (i) as to each TEPPCO Guarantor, in each
case on a joint and several basis with the other TEPPCO Guarantors, the

4



--------------------------------------------------------------------------------



 



TEPPCO Pro Rata Portion and (ii) as to Marathon, the Marathon Pro Rata Portion.
     “Representation Default” shall mean, with respect to any Guarantor, that a
representation or warranty made by such Guarantor in this Guaranty Agreement or
by such Guarantor or any of its officers in any writing furnished in connection
with or pursuant to the Shelf Agreement, the Revolving Note Agreement or this
Guaranty Agreement shall be false in any material respect on the date as of
which made.
     “Responsible Officer” shall mean, with respect to a Guarantor, the chief
executive officer, chief operating officer, chief financial officer or chief
accounting officer, or any other officer involved principally in its financial
administration or its controllership function.
     “S&P” shall mean Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc., and its successors.
     “Split Rating” shall mean, with respect to (i) any of the TEPPCO
Guarantors, that Parent possesses or (ii) Marathon, that Marathon possesses,
either (A) a senior unsecured long-term debt rating of BB+ from S&P and a senior
unsecured long-term debt rating of Baa3 or better from Moody’s or (B) a senior
unsecured long-term debt rating of Ba1 from Moody’s and a senior unsecured
long-term debt rating of BBB- or better from S&P.
     “Sponsor Default Event” shall mean, with respect to (i) any of the TEPPCO
Guarantors, that (A) Parent possesses either of the following: (1) a senior
unsecured long-term debt rating of BB+ or worse from S&P and a senior unsecured
long-term debt rating of Ba2 or worse from Moody’s, or (2) a senior unsecured
long-term debt rating of Ba1 or worse from Moody’s and a senior unsecured
long-term debt rating of BB or worse from S&P; or (B) either S&P or Moody’s
ceases to maintain a senior unsecured long-term debt rating for Parent or
(ii) Marathon, that (A) Marathon possesses either of the following: (1) a senior
unsecured long-term debt rating of BB+ or worse from S&P and a senior unsecured
long-term debt rating of Ba2 or worse from Moody’s, or (2) a senior unsecured
long-term debt rating of Ba1 or worse from Moody’s and a senior unsecured
long-term debt rating of BB or worse from S&P; or (B) either S&P or Moody’s
ceases to maintain a senior unsecured long-term debt rating for Marathon. With
respect to any of the TEPPCO Guarantors or Marathon, a Sponsor Default Event
shall also be deemed to have occurred if Parent or Marathon, as applicable,
fails to comply with the provisions of either of clauses (a) or (b) of
Section 12 hereof, within the time periods specified therein.
     “TEPPCO Pro Rata Portion” shall mean, jointly and severally as to the
TEPPCO Guarantors, 50%.

5



--------------------------------------------------------------------------------



 



     “Trigger Event” shall mean, with respect to (i) any of the TEPPCO
Guarantors, that Parent possesses or (ii) Marathon, that Marathon possesses, any
of the following: (A) a senior unsecured long-term debt rating of BB+ from S&P
and a senior unsecured long-term debt rating of Ba1 from Moody’s; (B) a senior
unsecured long-term debt rating of BBB- or better from S&P and a senior
unsecured long-term debt rating of Ba2 or worse from Moody’s; or (C) a senior
unsecured long-term debt rating of Baa3 or better from Moody’s and a senior
unsecured long-term debt rating of BB or worse from S&P.
     (b) Accounting and Legal Principles, Terms and Determinations. All
references in this Guaranty Agreement to “GAAP” shall be deemed to refer to
generally accepted accounting principles in effect in the United States at the
time of application thereof. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all determinations with respect to
accounting matters hereunder shall be made, and all unaudited financial
statements and certificates and reports as to financial matters required to be
furnished hereunder shall be prepared, in accordance with GAAP applied on a
basis consistent with the most recent audited consolidated financial statements
of each Guarantor and its Subsidiaries delivered pursuant to clause (ii) of
Section 10(a) hereof or, if no such statements have been so delivered, the most
recent audited financial statements referred to in clause (i) of paragraph 8B of
the Shelf Agreement.

  2.   THE GUARANTY. Each of (a) the TEPPCO Guarantors hereby irrevocably,
unconditionally and jointly and severally guarantees to each holder from time to
time of any of the Notes, the TEPPCO Pro Rata Portion and (b) Marathon hereby
irrevocably and unconditionally guarantees to each holder from time to time of
any of the Notes, the Marathon Pro Rata Portion, of (i) the due and punctual
payment in full of the principal of, Yield-Maintenance Amount or Breakage Cost
Obligations, if any, interest and all other amounts due under the Notes from
time to time outstanding, when and as the same shall become due and payable,
whether at stated maturity or by required or optional prepayment or purchase, by
acceleration or otherwise (including interest due on overdue payments of
principal, Yield-Maintenance Amount or Breakage Cost Obligations, if any, or
interest at the rate set forth in the Notes or any other amounts due thereunder)
which may become due under the terms and provisions of the Notes or the Shelf
Agreement, and (ii) the full and prompt payment of all other obligations and
liabilities of the Company under the Shelf Agreement or under any other Shelf
Documents (collectively, the “Note Documents”) (all such obligations, covenants,
conditions and agreements described in the foregoing clauses (i) and (ii) being
hereinafter collectively referred to as the “Guaranteed Obligations”). The
guaranty in the preceding sentence is an absolute, present and continuing
guaranty of payment and not of collectibility and is in no way conditional or
contingent upon any attempt to collect from the Company or any other guarantor
of the Notes or upon any other action, occurrence or circumstance whatsoever. In
the event that the Company shall fail so to pay any of such Guaranteed
Obligations, each of Marathon, on one hand, and the TEPPCO Guarantors, on the
other hand, severally (but not jointly) agrees to pay their respective Pro Rata
Portion of the same when due to the holders of the Notes entitled thereto,
without demand, presentment, protest or notice of any kind, in lawful money of
the United States of America, at the

6



--------------------------------------------------------------------------------



 



    place for payment specified in the Notes and the Shelf Agreement. Each
default in payment of principal of, Yield-Maintenance Amount or Breakage Cost
Obligations, if any, or interest or any other amounts due on any Note shall give
rise to a separate cause of action hereunder and separate suits may be brought
hereunder as each cause of action arises. Each of the Guarantors hereby agrees
that the Notes issued in connection with the Shelf Agreement may make reference
to this guaranty.       Each of the Guarantors hereby agrees, to the extent of
its applicable Pro Rata Portion, to pay and to indemnify and save the holders of
the Notes harmless from and against any damage, loss, cost or expense (including
attorneys’ fees) which such holder may incur or be subject to as a consequence,
direct or indirect, of (i) any breach by such Guarantor or by the Company of any
warranty, covenant, term or condition in, or the occurrence of any default
under, this Guaranty Agreement, the Notes, the Shelf Agreement or any other Note
Document, together with all expenses resulting from the compromise or defense of
any claims or liabilities arising as a result of any such breach or default, and
(ii) any legal action commenced to challenge the validity of this Guaranty
Agreement, the Notes, the Shelf Agreement or any other Note Document.
Notwithstanding any other provision of this Guaranty Agreement to the contrary,
all obligations of the TEPPCO Guarantors under this Guaranty Agreement are joint
and several as among the TEPPCO Guarantors.

3.   OBLIGATIONS ABSOLUTE. The obligations of each of the Guarantors hereunder
shall be primary, absolute, irrevocable and unconditional, irrespective of the
validity, regularity or enforceability of the Notes, the Shelf Agreement or any
other Note Documents, shall not be subject to any counterclaim, setoff,
deduction or defense (other than indefeasible payment) based upon any claim such
Guarantor may have against the Company or any holder of the Notes or otherwise,
and shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not such Guarantor shall have any knowledge or notice
thereof), including, without limitation: (a) any amendment, modification of or
supplement to the Shelf Agreement, the Notes or any other instrument referred to
therein (except that the obligations of such Guarantor hereunder shall apply to
the Shelf Agreement, the Notes or such other instruments as so amended, modified
or supplemented) or any assignment or transfer of any thereof or of any interest
therein, or any furnishing, acceptance or release of any security for the Notes,
(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of the Notes or in respect of the Shelf Agreement or any other
Note Document; (c) any bankruptcy, insolvency, readjustment, composition,
liquidation or similar proceeding with respect to the Company or its property;
(d) any merger, amalgamation or consolidation of such Guarantor or of the
Company into or with any other corporation or any sale, lease or transfer of any
or all of the assets of such Guarantor or of the Company to any person; (e) any
failure on the part of the Company for any reason to comply with or perform any
of the terms of any other agreement with such Guarantor; or (f) any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor. Each of the Guarantors covenants that, unless released
in accordance with Section 13 hereof, its obligations hereunder will not be
discharged except by payment in full of its Pro Rata Portion of the Guaranteed
Obligations.

7



--------------------------------------------------------------------------------



 



4.   WAIVER. Each of the Guarantors unconditionally waives to the fullest extent
permitted by law, (a) notice of acceptance hereof, of any action taken or
omitted in reliance hereon and of any defaults by the Company in the payment of
any amounts due under the Notes, the Shelf Agreement or any other Note Document,
and of any of the matters referred to in Section 3 hereof, (b) all notices which
may be required by statute, rule of law or otherwise to preserve any of the
rights of each holder from time to time of the Notes against such Guarantor,
including, without limitation, presentment to or demand for payment from the
Company or such Guarantor with respect to any Note, notice to the Company or to
such Guarantor of default or protest for nonpayment or dishonor and the filing
of claims with a court in the event of the bankruptcy of the Company, (c) any
right to the enforcement, assertion or exercise by any holder of the Notes of
any right, power or remedy conferred in this Guaranty Agreement, the Shelf
Agreement, the Notes or any other Note Document, (d) any requirement or
diligence on the part of any holder of the Notes and (e) any other act or
omission or thing or delay to do any other act or thing which might in any
manner or to any extent vary the risk of such Guarantor or which might otherwise
operate as a discharge of such Guarantor.

5.   OBLIGATIONS UNIMPAIRED. Each of the Guarantors authorizes the holders of
the Notes, without notice or demand to such Guarantor and without affecting its
obligations hereunder, from time to time (a) to renew, compromise, extend,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of, all or any part of the Notes, the Shelf Agreement or any other
instrument referred to therein, (b) to take and hold security for the payment of
the Notes, for the performance of this Guaranty Agreement or otherwise for the
indebtedness guaranteed hereby and to exchange, enforce, waive and release any
such security, (c) to apply any such security and to direct the order or manner
of sale thereof as the holders of the Notes in their sole discretion may
determine; (d) to obtain additional or substitute endorsers or guarantors;
(e) to exercise or refrain from exercising any rights against the Company and
others; and (f) to apply any sums, by whomsoever paid or however realized, to
the payment of the principal of, Yield-Maintenance Amount or Breakage Cost
Obligations, if any, or interest or any other amounts due on the Notes and any
other Guaranteed Obligation hereunder. Each of the Guarantors waives any right
to require the holders of the Notes to proceed against any additional or
substitute endorsers or guarantors or to pursue or exhaust any security provided
by the Company, such Guarantor or any other person or to pursue any other remedy
available to such holders.

6.   SUBROGATION. Each of the Guarantors agrees that it will not exercise any
rights which it may have acquired by way of subrogation under this Guaranty
Agreement, by any payment made hereunder or otherwise, or accept any payment on
account of such subrogation rights, or any rights of reimbursement or indemnity
or any rights or recourse to any security for the Notes or this Guaranty
Agreement unless and until all of the obligations, undertakings or conditions to
be performed or observed by the Company pursuant to the Notes, the Shelf
Agreement and any other Note Document at the time of such Guarantor’s exercise
of any such right shall have been performed, observed or paid in full.

8



--------------------------------------------------------------------------------



 



7.   REINSTATEMENT OF GUARANTY. This Guaranty Agreement shall continue to be
effective, or be reinstated, as the case may be, if and to the extent at any
time payment, in whole or in part, of any of the sums due to any holder of the
Notes for principal of, Yield-Maintenance Amount or Breakage Cost Obligations,
if any, or interest on the Notes or any of the other Guaranteed Obligations is
rescinded or must otherwise be restored or returned by such holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company, or upon or as a result of the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to the Company or any
substantial part of its property, or otherwise, all as though such payments had
not been made. If an event permitting the acceleration of the maturity of the
principal amount of the Notes shall at any time have occurred and be continuing
and such acceleration shall at such time be prevented or the right of any holder
of a Note to receive any payment under any Note shall at such time be delayed or
otherwise affected by reason of the pendency against the Company of a case or
proceeding under a bankruptcy or insolvency law, each of the Guarantors agrees
that, for purposes of this Guaranty Agreement and its obligations hereunder, the
maturity of such principal amount shall be deemed to have been accelerated with
the same effect as if the holders of the Notes had accelerated the same in
accordance with the terms of the Shelf Agreement, and such Guarantor shall
forthwith pay its Pro Rata Portion of such accelerated principal amount, accrued
interest and Yield-Maintenance Amount or Breakage Cost Obligations, if any, or
any other amounts due thereon and any other amounts guaranteed hereunder.

8.   PAYMENTS. Each of (a) Marathon, on one hand, and (b) the TEPPCO Guarantors,
on the other hand, hereby severally (but not jointly) guaranty that their
respective Pro Rata Portion of the Guaranteed Obligations will be paid to each
holder of the Notes in lawful currency of the United States of America and in
immediately available funds, at the times and places provided in, and otherwise
strictly in accordance with the terms and provisions of, the Shelf Agreement and
the Notes (regardless of any law, regulation or decree now or hereafter in
effect which might in any manner affect the Guaranteed Obligations, or the
rights of any such holder with respect thereto as against the Company, or cause
or permit to be invoked any alteration in the time, amount or manner of payment
by the Company of any or all of the Guaranteed Obligations), without set-off or
counterclaim and free and clear of, and without reduction for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions, withholdings now or hereafter imposed, levied,
collected, withheld or assessed by any country (or by any political subdivision
or taxing authority thereof or therein) excluding income and franchise taxes of
the United States of America or any political subdivision, state or taxing
authority thereof or therein (including Puerto Rico) (such non-excluded taxes
being called “Foreign Taxes”). If any Foreign Taxes are required to be withheld
from any amount payable to any such holder under this Guaranty Agreement or
under the Notes, the amounts so payable to such holder shall be increased to the
extent necessary to yield to such holder (after payment of all Foreign Taxes)
interest or any such other amounts at the rates or in the amounts specified in
the Shelf Agreement and the Notes.

9.   RANK OF GUARANTY. Each of the Guarantors agrees that its obligations under
this

9



--------------------------------------------------------------------------------



 



    Guaranty Agreement shall rank at least pari passu with all other unsecured
senior obligations of such Guarantor now or hereafter existing.

10.   ADDITIONAL COVENANTS OF THE GUARANTORS.

     (a) General. So long as the Notes are outstanding or the Shelf Agreement
shall remain in effect, each of the Guarantors agrees that unless the Majority
Holder(s) otherwise consent in writing:

  (i)   Maintenance of Existence, Etc. Such Guarantor will at all times do or
cause to be done all things necessary to maintain and preserve its corporate,
limited liability company or partnership existence.     (ii)   Financial
Statements, Etc. Each of Marathon and Parent will furnish to each holder of any
Notes that is a Permitted Transferee:

     (A) beginning with the fiscal year ending December 31, 2007, as soon as
available, and in any event within 120 days after the end of each fiscal year of
such Guarantor, a consolidated balance sheet of such Guarantor and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of operations and sources of funds of such Guarantor and
its consolidated Subsidiaries for such fiscal year, prepared in conformity with
GAAP consistently applied (except as disclosed in the notes thereto) and
reported on by independent accountants of recognized national standing;
     (B) as soon as available, and in any event within 60 days after the end of
each quarter (except the last quarter) of each fiscal year of such Guarantor, a
consolidated balance sheet of such Guarantor and its consolidated Subsidiaries
as at the end of such quarter and the related consolidated statements of
operations and sources of funds of such Guarantor and its consolidated
Subsidiaries for such quarter and for the period from the beginning of such
fiscal year to the end of such quarter, in each case setting forth comparative
figures for the related periods in the prior fiscal year, certified by the chief
financial officer, the chief accounting officer or the treasurer of such
Guarantor to have been prepared in accordance with generally accepted accounting
principals consistently applied (except as disclosed in the notes thereto and
subject to normal year-end adjustments);
     (C) concurrently with the delivery each year of the financial statements
furnished pursuant to Section 10(a)(ii)(A), an officer’s certificate of such
Guarantor certifying that the signer has reviewed, or caused to be reviewed by
persons under his supervision, the relevant terms of this Guaranty Agreement and
has made, or caused to be made under his supervision, a review of the
transactions and financial condition of such

10



--------------------------------------------------------------------------------



 



Guarantor and its consolidated Subsidiaries during the preceding year, and that
such review has not disclosed the existence during such period, nor does the
signer have knowledge of the existence as at the date of such certificate, of a
default hereunder or with respect to the Guaranteed Obligations or, if any such
a default existed or exists, specifying the nature and period of existence
thereof and what action such Guarantor has taken or is taking or proposed to
take with respect thereto; and
     (D) concurrently with each delivery of financial statements furnished
pursuant to Section 10(a)(ii)(A) or Section 10(a)(ii)(B), an officer’s
certificate of Marathon and Parent certifying that no Split Rating, Trigger
Event, Sponsor Default Event or other downgrade in senior unsecured long-term
debt ratings with respect to such Guarantor has occurred or, if any such event
has occurred, specifying the nature and period of existence thereof.

  (iii)   Notices, Etc. Such Guarantor will furnish to each holder of any Notes:

     (A) promptly, and in any event within five Business Days after any
Responsible Officer obtains knowledge of any Split Rating, Trigger Event,
Sponsor Default Event or other downgrade in senior unsecured long-term debt
ratings with respect to such Guarantor, an officer’s certificate of such
Guarantor specifying the nature and period of existence thereof; and
     (B) with reasonable promptness, such other information relating to such
Guarantor or any of its Subsidiaries as any holder of a Note may from time to
time reasonably request.

  (iv)   Inspections, Etc. Such Guarantor will permit any authorized
representative of any holder of the Notes, upon reasonable prior notice and at
the expense of such holder, to visit and discuss with such Guarantor’s officers
the financial condition of such Guarantor and such Guarantor’s ability to comply
with its obligations hereunder, all at such reasonable times and intervals as
such holder may request.

     (b) Merger, Consolidation. Each of the Guarantors agrees that, so long as
this Guaranty Agreement shall remain in effect, it shall not consolidate with or
merge into any other Person or convey, transfer or lease all or substantially
all of its assets as an entirety (whether by one transaction or a series of
related transactions) to any Person, unless:

  (i)   the successor entity formed by such consolidation or into which such
Guarantor is merged or the successor entity which acquires by conveyance,
transfer or lease all or substantially all of its assets as an entirety shall be
a solvent entity organized and existing under the laws of

11



--------------------------------------------------------------------------------



 



      the United States of America, any State thereof or the District of
Columbia, and the fair market value of the portion of such successor entity’s
assets and properties that are located within the United States shall be not
less than $150,000,000;     (ii)   such successor entity (or entity to which all
or substantially all of such Guarantor’s assets shall have been conveyed,
transferred or leased) shall expressly assume in writing by instrument or
instruments reasonably satisfactory to the Majority Holder(s), in scope, form
and legal effect, the due and punctual payment, performance and observance of
all obligations of such Guarantor under this Guaranty Agreement, with the same
effect as if such entity had originally been named Guarantor herein or had been
a party hereto;     (iii)   prior to and immediately after giving effect to such
transaction, no Default or Event of Default (as such terms are defined in the
Shelf Agreement) shall exist;     (iv)   such Guarantor shall have delivered to
each of the holders of the Notes an officer’s certificate stating that such
consolidation, merger, conveyance, transfer or lease and the assumption
agreement required by clause (ii) above comply with the provisions of this
Section 10(b) and that such officer has confirmed such compliance with legal
counsel not unsatisfactory to the Majority Holder(s); and     (v)   immediately
after giving effect to such transaction, the tangible net worth (calculated in
accordance with GAAP) of the successor entity formed by such consolidation or
into which such Guarantor is merged or the successor entity which acquires by
conveyance, transfer or lease all or substantially all of such Guarantor’s
assets, shall not be less than that of such Guarantor immediately prior to such
transaction.

     Upon any consolidation or merger, or any conveyance, transfer or lease of
all or substantially all of the assets of such Guarantor as an entirety in
accordance with this Section 10(b), the successor entity formed by such
consolidation or into which such Guarantor is merged or to which such
conveyance, transfer or lease is made shall succeed to, and be substituted for,
such Guarantor under this Guaranty Agreement, with the same effect as if such
successor entity had been named as a Guarantor herein. Such conveyance, transfer
or lease of all or substantially all of the assets of such Guarantor as an
entirety shall have the effect of releasing such Guarantor (or any successor
entity which shall theretofore have become such in the manner prescribed in this
Section 10(b)) from its obligations hereunder.

12



--------------------------------------------------------------------------------



 



11. REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.
     Each of the Guarantors represents and warrants as follows:
     (a) Organization, Good Standing and Location. Such Guarantor (and in the
case of each Guarantor that is a limited partnership, its general partner) is
(i) a corporation, limited partnership or limited liability company (as
applicable) duly organized, validly existing and in good standing under the laws
of its state of organization, (ii) duly qualified and authorized to do business
and in good standing in every other jurisdiction where the nature of its
business requires such qualification and (iii) has all requisite corporate,
limited partnership or limited liability company (as applicable) power and
authority, and all governmental licenses and permits, to own and operate its
properties and to carry on its businesses as presently conducted. Such Guarantor
has the requisite corporate, limited partnership or limited liability company
(as applicable) power to enter into and perform its obligations under this
Guaranty Agreement.
     (b) Approval and Enforceability of Guaranty Agreement. The execution,
delivery and performance of this Guaranty Agreement has been duly authorized by
all necessary corporate, partnership or limited liability company (as
applicable) action on the part of such Guarantor (and in the case of each
Guarantor that is a limited partnership, its general partner). The Guaranty
Agreement has been duly and validly executed and delivered and constitutes the
legal, valid and binding obligation of such Guarantor, enforceable against it in
accordance with its terms.
     (c) Actions Pending. There is no action, suit, investigation or proceeding
pending or, to the knowledge of such Guarantor (or, in the case of each
Guarantor that is a limited partnership, to the knowledge of its general
partner), threatened against such Guarantor or any of its Subsidiaries, or any
properties or rights of such Guarantor or any of its Subsidiaries, by or before
any court, arbitrator or administrative or governmental body which could
reasonably be expected to have a Material Adverse Effect.
     (d) Conflicting Agreements and Other Matters. Neither such Guarantor nor
any of its Subsidiaries is a party to or otherwise subject to any contract or
agreement or subject to any charter or other corporate, limited partnership or
limited liability company (as applicable) restriction which could reasonably be
expected to have a Material Adverse Effect. Neither the execution nor delivery
of this Guaranty Agreement, the Shelf Agreement or the Notes, nor the offering,
issuance and sale of the Notes, nor fulfillment of nor compliance with the terms
and provisions hereof and of the Shelf Agreement, the Notes and any other Note
Documents will conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, or result in any violation of, or
result in the creation of any Lien upon any of the properties or assets of such
Guarantor or any of its Subsidiaries pursuant to, the charter, by-laws, limited
partnership agreement, limited liability company agreement, regulations or other
organizational documents of such Guarantor or any of its Subsidiaries, any award
of any arbitrator or any agreement (including any agreement with stockholders or
members), instrument, order, judgment,

13



--------------------------------------------------------------------------------



 



decree, statute, law, rule or regulation to which such Guarantor or any of its
Subsidiaries is subject. Neither such Guarantor nor any of its Subsidiaries is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of such Guarantor or such Subsidiary, any agreement
relating thereto or any other contract or agreement (including its charter,
limited partnership agreement, limited liability company agreement or other
organizational documents) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of such Guarantor represented by
this Guaranty Agreement or Indebtedness of the Company of the type to be
evidenced by the Notes.
     (e) Governmental Consent. Neither the nature of such Guarantor or of any
Subsidiary, nor any of their respective businesses or properties, nor any
relationship between such Guarantor or any Subsidiary and any other Person, nor
any circumstance in connection with the execution and delivery of this Guaranty
Agreement and the Shelf Agreement and the offering, issuance, sale or delivery
of the Notes is such as to require any authorization, consent, approval,
exemption or other action by or notice to or filing with any court or
administrative or governmental body (other than routine filings after the date
of closing with the Securities and Exchange Commission and/or state Blue Sky
authorities) in connection with the execution and delivery of this Guaranty
Agreement and the Shelf Agreement, the offering, issuance, sale or delivery of
the Notes or fulfillment of or compliance with the terms and provisions hereof
or of the Shelf Agreement or the Notes.
     (f) Disclosure. This Guaranty Agreement, together with each other document,
certificate or statement furnished to any holder of Notes by or on behalf of
such Guarantor in connection herewith, does not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained herein and therein not misleading. There is no fact
peculiar to such Guarantor or any of its Subsidiaries (and not applicable to the
oil and gas industry generally) which materially adversely affects or in the
future may (so far as such Guarantor can now foresee) materially adversely
affect the business, property or assets, financial condition or operations of
such Guarantor and its Subsidiaries and which has not been set forth in this
Guaranty Agreement or in the other documents, certificates and statements
furnished to the holders of Notes by or on behalf of such Guarantor prior to the
date hereof in connection with the transactions contemplated hereby.
12. CREDIT MAINTENANCE REQUIREMENTS.
     (a) Split Rating.
     (i) In the event Marathon or Parent receives a Split Rating, such Guarantor
shall at its option, exercised by written notice to each holder of Notes within
five Business Days after the announcement by S&P or Moody’s, as applicable, of
the rating downgrade that results in such Split Rating, provide the holders of
Notes with either (A) from such Guarantor or the applicable Subsidiary of such
Guarantor holding

14



--------------------------------------------------------------------------------



 



membership interests in the Company, as applicable, a first priority perfected
pledge of and security interest in such Guarantor’s or such Subsidiary’s
membership interest in the Company, which shall be subject to no options, rights
of first refusal or other restrictions on transfer, within 10 Business Days
following the date of such notice from such Guarantor, by executing and
delivering, or causing such Subsidiary to execute and deliver, a Pledge
Agreement in substantially the form attached hereto as Exhibit B, and by
performing and satisfying, or causing such Subsidiary to perform and satisfy,
all of the terms and conditions set forth therein with respect to creation and
perfection of such pledge and security interest, or (B) Acceptable Credit
Support within 30 Business Days following the date of such notice from such
Guarantor, which collateral or other credit support shall also be upon terms and
conditions and pursuant to documentation in form and substance reasonably
satisfactory to the Required Holder(s).
     (ii) Any pledge of membership interests by a Guarantor, or by a Subsidiary
of such Guarantor, following receipt by Marathon or Parent of a Split Rating
(the applicable Guarantor receiving such Split Rating being referred to herein
as the “Split Rated Guarantor”) will be released by the holders of Notes (A) if
such Split Rated Guarantor reestablishes both (I) a senior unsecured long-term
debt rating of BBB- or better from S&P and (II) a senior unsecured long-term
debt rating of Baa3 or better from Moody’s or (B) if Acceptable Credit Support
is provided by one or more TEPPCO Guarantors or Marathon, as applicable.
     (iii) For avoidance of doubt, (A) no Credit Fee shall be assessed in the
event of a Split Rating and (B) so long as a Sponsor Default Event shall not
have been deemed to have occurred as a result of a Guarantor’s failure to comply
with the provisions of this Section 12(a) within the time periods specified
herein, the providing of Acceptable Credit Support shall not be required in the
event of a Split Rating, but shall instead be provided only at the option of the
applicable Guarantor in lieu of pledging its membership interest, or causing its
applicable Subsidiary to pledge such Subsidiary’s membership interest, in the
Company.
     (b) Trigger Event.
     (i) Upon the occurrence of a Trigger Event with respect to Marathon, on one
hand, or Parent, on the other hand (the applicable Guarantor with respect to
which such Trigger Event occurred being referred to herein as the “Trigger
Guarantor”), the Required Holder(s), at their option and by written notice
delivered to such Trigger Guarantor, may assess such Trigger Guarantor, a
“Credit Fee” (calculated with respect to the applicable Pro Rata Portion, as
more fully described hereinbelow), which shall be determined by the Required
Holder(s) in their sole discretion, in a manner consistent with the Required
Holder(s)’

15



--------------------------------------------------------------------------------



 



customary and prevailing investment pricing practices for comparable issuers of
debt securities of similar type and tenor, with reference to the increased
credit spreads attributable to the change in credit quality of Marathon or
Parent represented by such Trigger Event; provided, that in no event shall any
such increased credit spread used to determine a Credit Fee exceed 6.00% per
annum. Any Credit Fee assessed to Marathon, on one hand, or the TEPPCO
Guarantors, on the other hand, shall be calculated by multiplying (A) the
percentage amount corresponding to such Guarantor’s Pro Rata Portion by (B) the
sum of the products obtained by multiplying (I) the increases in credit spreads,
determined as set forth in the immediately preceding sentence, by (II) the
aggregate outstanding principal amount of Notes of respective corresponding
tenor. For purposes of calculating the portion of any Credit Fee attributable to
the Revolving Notes for any period, the outstanding principal amount of
Revolving Notes shall be deemed to be the average aggregate daily balance of
Revolving Loans outstanding during such period.
     (ii) In lieu of paying such Credit Fee, Marathon, on one hand, or the
TEPPCO Guarantors, on the other hand, may elect, by written notice to the
holders of Notes delivered at any time following a Trigger Event, to post
Acceptable Credit Support as security for the payment of its Pro Rata Portion of
the Guaranteed Obligations.
     (iii) Any such Credit Fee, if assessed, shall accrue and be payable from
and after the date of occurrence of such Trigger Event through the earliest to
occur of (A) the date the senior unsecured long-term debt ratings of (a) Parent,
if Parent is the Trigger Guarantor, or (b) Marathon, if Marathon is the Trigger
Guarantor, improve to a Split Rating or better, or (B) the date Acceptable
Credit Support is provided by Marathon or the TEPPCO Guarantors, as applicable,
if Marathon or the TEPPCO Guarantors, as applicable, has elected to post
Acceptable Credit Support as provided under Section 12(b)(ii) (the earliest to
occur of such dates, the “Credit Fee Termination Date”), and shall be payable by
Marathon or the TEPPCO Guarantors, as applicable, directly to the holders of
Notes, ratably in accordance with the respective outstanding principal amount of
Notes held by such holders, in arrears on the last day of each March, June,
September and December, commencing on the last day of March, June, September or
December next succeeding the date of occurrence of such Trigger Event, and on
the Credit Fee Termination Date.
     (c) Sponsor Default Event.
     (i) Upon the occurrence of a Sponsor Default Event with respect to
Marathon, on one hand, or the TEPPCO Guarantors, on the other hand, as a result
of such Guarantor’s failure to comply with the

16



--------------------------------------------------------------------------------



 



provisions of either of clauses (a) or (b) of this Section 12 within the time
periods specified therein, the other Guarantors may at their option post
Acceptable Credit Support on behalf of such Guarantor on or before the 30th
Business Day following the expiration of the 30-Business-Day period referred to
in such clause (a) or (b), as applicable.
(ii) (A) Upon the occurrence of a Sponsor Default Event with respect to any
Guarantor, other than as specified in clause (i) above, the Required Holder(s),
at their option and by written notice delivered to such Guarantor, may either
(I) assess such Guarantor an additional Credit Fee, which shall be calculated in
the manner, shall be subject to the same limitation on the increased credit
spreads used in such calculation and shall accrue and be payable at the times
set forth above in Section 12(b), or (II) require that such Guarantor provide
Acceptable Credit Support, which may be in any form of Acceptable Credit Support
other than that specified in clause (iv) of the definition thereof, as security
for payment of such Guarantor’s Pro Rata Portion of the Guaranteed Obligations.
     (B) If the Required Holder(s) elect to require that such Guarantor provide
such Acceptable Credit Support, such Guarantor shall have 30 Business Days
following notice of such election to post such Acceptable Credit Support. If
such Guarantor fails to post Acceptable Credit Support within such 30-Business
Day period, the other Guarantors may at their option post such Acceptable Credit
Support on behalf of such Guarantor on or before the 30th Business Day following
such initial 30-Business Day period.
     (iii) The provision by a Guarantor (the “non-defaulting Guarantor”) of
Acceptable Credit Support for the benefit of another Guarantor (the “defaulting
Guarantor”) under the circumstances contemplated by clause (i) or
subclause (ii)(B) above, shall not release the defaulting Guarantor from any
liability under this Guaranty Agreement. For avoidance of doubt, if Acceptable
Credit Support shall not have been provided within the time periods specified
above, whether by the defaulting Guarantor or any non-defaulting Guarantor, an
Event of Default shall have occurred under clause (xvii) of paragraph 7A of the
Shelf Agreement. In addition, if the defaulting Guarantor shall have previously
pledged its membership interest in the Company as contemplated by
Section 12(a)(i), the holders of the Notes shall, upon receipt of Acceptable
Credit Support from the non-defaulting Guarantor, release the pledge of such
membership interest.

17



--------------------------------------------------------------------------------



 



  (d)   Representation Default.

     (i) Upon a determination that a Representation Default or a Covenant
Default with respect to any Guarantor has occurred, the Required Holder(s), at
their option and by written notice delivered to such Guarantor, may require that
such Guarantor provide Acceptable Credit Support, which may be in any form of
Acceptable Credit Support other than that specified in clause (iv) of the
definition thereof, as security for payment of such Guarantor’s Pro Rata Portion
of the Guaranteed Obligations.
     (ii) If the Required Holder(s) require that such Guarantor provide such
Acceptable Credit Support, such Guarantor shall have 10 Business Days following
notice thereof to post such Acceptable Credit Support. If such Guarantor fails
to post Acceptable Credit Support within such 10-Business Day period, the other
Guarantors may at their option post such Acceptable Credit Support on behalf of
such Guarantor on or before the 5th Business Day following such initial
10-Business Day period.
     (iii) The provision by a non-defaulting Guarantor of Acceptable Credit
Support for the benefit of a defaulting Guarantor under the circumstances
contemplated by clause (ii) above shall not release such defaulting Guarantor
from any liability under this Guaranty Agreement. For avoidance of doubt, if
Acceptable Credit Support shall not have been provided within the time periods
specified above, whether by the defaulting Guarantor or any non-defaulting
Guarantor, an Event of Default shall have occurred under clause (xvii) of
paragraph 7A of each of the Shelf Agreement.

13.   TERMINATION AND RELEASE. Subject to the provisions of Section 7, and
except to the extent that any Guarantor’s obligations arising hereunder prior to
such time have not been fulfilled, this Guaranty Agreement shall terminate and
each of the Guarantors shall be absolutely, unconditionally and irrevocably
released and discharged of any and all obligations hereunder upon (a) the
indefeasible payment in full of the Notes, (b) with respect to Marathon, payment
of the Marathon Pro Rata Portion of the Guaranteed Obligations and (c) with
respect to the TEPPCO Guarantors, payment of the TEPPCO Pro Rata Portion of the
Guaranteed Obligations.   14.   PAYMENTS DUE ON NON-BUSINESS DAYS. Anything in
this Guaranty Agreement to the contrary notwithstanding, any payment of a Credit
Fee that is due hereunder on a date other than a Business Day shall be made on
the next succeeding Business Day without including the additional days elapsed
in the computation of the Credit Fee payable on such next succeeding Business
Day.   15.   NOTICES. Unless otherwise specifically provided herein, all
notices, consents, directions, approvals, instructions, requests and other
communications required or

18



--------------------------------------------------------------------------------



 



    permitted by the terms hereof shall be in writing, and any such
communication shall become effective when received, addressed in the following
manner: (a) if to any TEPPCO Guarantor, to it at 1100 Louisiana Street, Houston,
TX 77002, Attention: General Counsel, (b) if to Marathon, to it at 5555 San
Felipe Road, Houston, Texas 77056, Attention: Treasurer, or (c) if to any holder
of a Note, to the respective addresses set forth in the Information Schedule to
the Shelf Agreement; provided, however, that any such addressee may change its
address for communications by notice given as aforesaid to the other parties
hereto.   16.   CONSTRUCTION. The section and subsection headings in this
Guaranty Agreement are for convenience of reference only and shall neither be
deemed to be a part of this Guaranty Agreement nor modify, define, expand or
limit any of the terms or provisions hereof. All references herein to numbered
sections, unless otherwise indicated, are to sections of this Guaranty
Agreement. Words and definitions in the singular shall be read and construed as
though in the plural and vice versa, and words in the masculine, neuter or
feminine gender shall be read and construed as though in either of the other
genders where the context so requires.   17.   SEVERABILITY. If any provision of
this Guaranty Agreement, or the application thereof to any person or
circumstances, shall, for any reason or to any extent, be invalid or
unenforceable, such invalidity or unenforceability shall not in any manner
affect or render invalid or unenforceable the remainder of this Guaranty
Agreement, and the application of that provision to other persons or
circumstances shall not be affected but, rather, shall be enforced to the extent
permitted by applicable law.   18.   SUCCESSORS. The terms and provisions of
this Guaranty Agreement shall be binding upon and inure to the benefit of each
of the Guarantors and the holders of the Notes from time to time and their
respective permitted successors, transferees and assigns.   19.   ENTIRE
AGREEMENT; AMENDMENT. This Guaranty Agreement expresses the entire understanding
of the subject matter hereof; and all other understandings, written or oral, are
hereby merged herein and superseded. No amendment of or supplement to this
Guaranty Agreement, or waiver or modification of, or consent under, the terms
hereof shall be effective unless in writing and signed by the party to be bound
thereby.   20.   TERM OF GUARANTY AGREEMENT. Except if released in accordance
with Section 13 hereof, the Guaranty Agreement and all guarantees, covenants and
agreements of each of the Guarantors contained herein shall continue in full
force and effect and shall not be discharged (a) with respect to Marathon, until
such time as the Marathon Pro Rata Portion of the Guaranteed Obligations shall
be paid or otherwise discharged in full and (b) with respect to the TEPPCO
Guarantors, until such time as the TEPPCO Pro Rata Portion of the Guaranteed
Obligations shall be paid or otherwise discharged in full.   21.   SURVIVAL. All
warranties, representations and covenants made by each of the Guarantors herein
or in any certificate or other instrument delivered by such Guarantor or on such
Guarantor’s behalf under this Guaranty Agreement shall be considered to have

19



--------------------------------------------------------------------------------



 



    been relied upon by the holders of the Notes and shall survive the execution
and delivery of this Guaranty Agreement, regardless of any investigation made by
the holder of the Notes or on their behalf.   22.   FURTHER ASSURANCES. Each of
the Guarantors hereby agrees to execute and deliver all such instruments and
take all such action as the holders of the Notes may from time to time
reasonably request in order to effectuate fully the purposes of this Guaranty
Agreement.   23.   GOVERNING LAW. This Guaranty Agreement has been executed and
delivered in the State of New York and shall be governed by, construed and
enforced in all respects in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely therein, without
regard to principles of conflicts of laws.   24.   SUBMISSION TO JURISDICTION.
Each of the Guarantors hereby irrevocably submits itself to the nonexclusive
jurisdiction of the Supreme Court of the State of New York, New York County, of
the United States of America and to the jurisdiction of the United States
District Court for the Southern District of New York, for the purpose of any
suit, action or other proceeding arising out of, or relating to, this Guaranty
Agreement or the subject matter hereof, and hereby waives, and agrees not to
assert, by way of motion, as a defense or otherwise, in any such suit, action or
proceedings, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason whatsoever, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper and (ii) any right which it may have to a trial
by a jury. Any and all service of process and any other notice in any such
action, suit or proceeding shall be effective against such parties if given by
registered or certified mail, return receipt requested, or by any other means or
mail which requires a signed receipt, postage prepaid, mailed to such parties
has herein provided in Section 15.   25.   CONDITIONS TO EFFECTIVENESS. This
Guaranty Agreement shall become effective on the date hereof (the “Effective
Date”), subject to the following conditions:

     (a) Certain Documents. Prudential shall have received the following, each
duly executed and in form, scope and substance satisfactory to Prudential:

  (i)   a counterpart of this Guaranty Agreement;     (ii)   a certificate of
the Secretary or other officer of each TEPPCO Guarantor (or, with respect to any
Guarantor that is a limited partnership, of its general partner and with respect
to any Guarantor that is a member-managed limited liability company, of its
managing member), (A) attaching resolutions evidencing approval of the
transactions contemplated by this Guaranty Agreement and any other documents to
be executed and delivered in connection herewith or therewith and the execution,
delivery and performance thereof, authorizing certain officers

20



--------------------------------------------------------------------------------



 



      to execute and deliver the same, and certifying that such resolutions were
duly and validly adopted and have not since been amended, revoked or rescinded,
(B) attaching copies of the constitutive documents of each TEPPCO Guarantor (or,
with respect to any Guarantor that is a limited partnership, of its general
partner and with respect to any Guarantor that is a member-managed limited
liability company, of its managing member), as applicable, or, in the case of
TEPPCO, certifying that there have been no changes to such constitutive
documents since May 21, 2007, (C) certifying as to the names, titles and true
signatures of the officers or other authorized persons of each TEPPCO Guarantor
(or, with respect to any Guarantor that is a limited partnership, of its general
partner and with respect to any Guarantor that is a member-managed limited
liability company, of its managing member), as applicable, authorized to sign,
on behalf of such Guarantor, this Guaranty Agreement and any other documents to
be executed and delivered in connection herewith or therewith, (D) attaching
good standing certificates from the jurisdiction of organization of each
Guarantor (and, with respect to any Guarantor that is a limited partnership, its
general partner and with respect to any Guarantor that is a member-managed
limited liability company, of its managing member), and (E) certifying that no
dissolution or liquidation proceedings as to any Guarantor (and, with respect to
any Guarantor that is a limited partnership, its general partner and with
respect to any Guarantor that is a member-managed limited liability company, of
its managing member), have been commenced or are contemplated;     (iii)   a
favorable opinion of special New York counsel to the TEPPCO Guarantors and
favorable opinions of counsel to each of the TEPPCO Guarantors and, with respect
to any TEPPCO Guarantor that is a limited partnership, of its general partner
and with respect to any Guarantor that is a member-managed limited liability
company, of its managing member (each such counsel to be reasonably acceptable
to such Purchaser), in each case in form, scope and substance reasonably
satisfactory to Prudential, and as to such matters as Prudential may reasonably
require;     (iv)   any additional documents or certificates as may be
reasonably requested by Prudential; and     (v)   evidence, in form and
substance satisfactory to Prudential, that the conversion of TE Products
Pipeline Company, Limited Partnership, a Delaware limited partnership into
TEPPCO satisfied all of the conditions set forth in Section 10 (b) of the
Original Sponsor Guaranty, such evidence to include, without limitation, an
officer’s certificate stating that such conversion and the assumption agreement
required by Section 10(b) (ii) of the Original Sponsor Guaranty comply with the
provisions of Section 10(b) of the Original Sponsor Guaranty and that such
officer has confirmed such compliance with legal counsel not unsatisfactory to
the Majority Holder(s).

21



--------------------------------------------------------------------------------



 



     (b) Representations and Warranties; No Default; No Material Adverse Effect.
After giving effect to this Guaranty Agreement and the transactions contemplated
hereby, (i) the representations and warranties of each Guarantor contained in
this Guaranty Agreement shall be true on and as of the date hereof, (ii) there
shall exist on the date hereof no Event of Default or Default (as such terms are
defined in the Shelf Agreement), and (iii) on the date hereof there shall exist
or have occurred no condition, event or act which could reasonably be expected
to have a Material Adverse Effect.
     (c) Proceedings. All corporate, partnership, limited liability company and
other actions taken or to be taken in connection with the transactions
contemplated hereby and all documents incident to the foregoing shall be
satisfactory in form, scope and substance to Prudential, and Prudential shall
have received all such counterpart originals or certified or other copies of
such documents as Prudential may reasonably request.
     (d) Fees. The Guarantors shall have paid all fees and expenses of Baker
Botts L.L.P, counsel to Prudential, as reflected in the statement of such
counsel delivered to one or more of the Guarantors prior to the date hereof.

26.   RESTATEMENT OF ORIGINAL SPONSOR GUARANTY. The parties hereto agree that,
on the Effective Date: (a) the Guaranteed Obligations represent, among other
things, the restatement, renewal, amendment, extension, and modification of the
“Guaranteed Obligations” as defined in the Original Sponsor Guaranty; (b) this
Guaranty Agreement is intended to, and does hereby, restate, renew, extend,
amend, modify, supersede, and replace the Original Sponsor Guaranty in its
entirety; and (c) the entering into and performance of their respective
obligations under this Guaranty Agreement and the transactions evidenced hereby
do not constitute a novation nor shall they be deemed to have terminated,
extinguished, or discharged the “Guaranteed Obligations” under the Original
Sponsor Guaranty, or the other “Note Documents” executed in connection with the
Original Sponsor Guaranty, all of which shall continue under and be governed by
this Guaranty Agreement and the other Note Documents, except as expressly
provided otherwise herein or therein.

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Guarantors has caused this Amended and
Restated Guaranty Agreement to be duly executed and delivered as of the date and
year first above written.

                      TCTM, L.P.    
 
                    By:   TEPPCO GP, Inc., its sole general partner    
 
               
 
      By:   /s/ William G. Manias
 
Name: William G. Manias    
 
          Title: Vice President and Chief Financial Officer    
 
                    TEPPCO MIDSTREAM COMPANIES, LLC    
 
                    By:   TEPPCO GP, Inc., its sole manager    
 
               
 
      By:   /s/ William G. Manias
 
Name: William G. Manias    
 
          Title: Vice President and Chief Financial Officer    
 
                    TEPPCO PARTNERS, L.P.    
 
                    By:   Texas Eastern Products Pipeline Company, LLC,
its sole general partner    
 
               
 
      By:   /s/ William G. Manias
 
Name: William G. Manias    
 
          Title: Vice President and Chief Financial Officer    
 
                    TE PRODUCTS PIPELINE COMPANY, LLC    
 
                    By:   TEPPCO GP, Inc., its sole manager    
 
               
 
      By:   /s/ William G. Manias
 
Name: William G. Manias    
 
          Title: Vice President and Chief Financial Officer    

Signature Page to Guaranty Agreement

 



--------------------------------------------------------------------------------



 



                  MARATHON OIL CORPORATION    
 
           
 
  By:   /s/ Paul C. Reinboll
 
Name: Paul C. Reinboll    
 
      Title: VP Finance and Treasurer    

Signature Page to Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Agreed to as of the Effective Date:
THE PRUDENTIAL INSURANCE COMPANY
    OF AMERICA

         
By:
  /s/ Brian Thomas
 
Vice President    

Signature Page to Guaranty Agreement

 